Case 3:17-cv-00803-CAB-WVG Document 160 Filed 07/17/19 PageID.5210 Page 1 of 4


   1               JASON R. THORNTON, SBN 185637
                      EMAIL: jthornton@ftblaw.com


   2    FINCH, THORNTON & BAIRD, LLP
                          ATTORNEYS AT LAW

   3               4747 EXECUTIVE DRIVE – SUITE 700

             SAN DIEGO, CALIFORNIA 92121-3107

   4                  TELEPHONE: (858) 737-3100
                       FACSIMILE: (858) 737-3101


   5   Attorneys for Defendant, Counterclaimant, and Cross-Defendant
                     Halbert Construction Company, Inc. and
   6                 Defendant Western Surety Company
   7

   8                              UNITED STATES DISTRICT COURT
   9                           SOUTHERN DISTRICT OF CALIFORNIA
  10   UNITED STATES OF AMERICA,                      CASE NO: 3:17-cv-00803-CAB-WVG
       for the Use and Benefits of:
  11                              HALBERT CONSTRUCTION COMPANY,
       McCULLOUGH PLUMBING, INC., INC.’S NOTICE OF MOTION FOR
  12   a California corporation   JUDGMENT AS A MATTER OF LAW
  13          Plaintiff,                              Assigned to:
                                                      Hon. Cathy Ann Bencivengo, Courtroom 4C
  14   v.                                             Hon. William V. Gallo, Second Floor
  15   HALBERT CONSTRUCTION                           Date:      July 8-18, 2019
       COMPANY, INC., a California                    Time:      8:45 a.m.
  16   corporation; WESTERN SURETY                    Courtroom: 4C
       COMPANY, a South Dakota
  17   corporation; and DOES 1-100,                   Complaint Filed: April 20, 2017
       inclusive,                                     Trial Date:      July 8, 2019
  18
              Defendants.
  19
       AND RELATED CROSS-ACTION.
  20

  21   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  22          PLEASE TAKE NOTICE that on July 18, 2019, in Courtroom 4C of the
  23   above-entitled court, located at 221 West Broadway, San Diego, California
  24   92101, Halbert Construction Company, Inc. (“Halbert”) hereby moves, pursuant
  25   to Federal Rule of Civil Procedure 50 subdivision (a), for judgment as a matter of
  26   law as to McCullough Plumbing, Inc.’s (“McCullough”) delay claim against
  27   / / / / /
  28   / / / / /



                                                                       3:17-cv-00803-CAB-WVG
             Case 3:17-cv-00803-CAB-WVG Document 160 Filed 07/17/19 PageID.5211 Page 2 of 4


                   1   Halbert in this action. Halbert is entitled to judgment as a matter of law because
                   2   a reasonable jury would not have a legally sufficient evidentiary basis to find for
                   3   support for McCullough’s delay claim against Halbert.
                   4   DATE: July 17, 2019                          Respectfully submitted,
                   5                                                FINCH, THORNTON & BAIRD, LLP
                   6

                   7                                                By:   /s/ Jason R. Thornton
                                                                          JASON R. THORNTON
                   8                                                Attorneys for Defendant, Counterclaimant,
                                                                    and Cross-Defendant Halbert Construction
                   9                                                Company, Inc. and Defendant Western
                                                                    Surety Company
                  10                                                Email:       jthornton@ftblaw.com
                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28   2146.006/3F80778.ceh
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                2
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                                                                                   3:17-cv-00803-CAB-WVG
             Case 3:17-cv-00803-CAB-WVG Document 160 Filed 07/17/19 PageID.5212 Page 3 of 4


                   1                             CERTIFICATE OF SERVICE
                   2         The undersigned hereby certifies that this document has been filed
                   3   electronically on this 17th day of July 2019 and is available for viewing and
                   4   downloading to the ECF registered counsel of record:
                   5   Via Electronic Service:
                   6   Kevin T. Cauley, Esq.                             ATTORNEYS FOR
                       Kristen M. Bush, Esq.
                   7   Alison K. Adelman, Esq.                           PLAINTIFF AND COUNTER-
                       Schwartz Semerdjian Cauley & Moot LLP             DEFENDANT
                   8   101 West Broadway, Suite 810                      MCCULLOUGH PLUMBING,
                       San Diego, California 92101
                   9   Telephone: (619) 236-8821                         INC.
                       Facsimile: (619) 236-8827
                  10   Email(s): kevin@sscmlegal.com
                                   kristenb@sscmlegal.com
                  11               alisona@sscmlegal.com
                  12
                       Charles A Alfonzo Esq.                            ATTORNEYS FOR
                       Gregory D. Brown, Esq.
                  13
                       Richard J. Finn, Esq.                             DEFENDANT,
                  14   Burnham Brown                                     COUNTERCLAIMANT AND
                       1901 Harrison Street, 14th Floor                  CROSS-DEFENDANT
                  15   Oakland, California 94612
                       Telephone: (510) 835-6825                         HALBERT CONSTRUCTION
                  16   Facsimile: (510) 835-6666                         COMPANY, INC.
                       Email:       calfonzo@burnhambrown.com
                  17                gbrown@burnhambrown.com
                                    rfinn@burnhambrown.com
                  18   / / / / /
                  19   / / / / /
                  20   / / / / /
                  21   / / / / /
                  22   / / / / /
                  23   / / / / /
                  24   / / / / /
                  25   / / / / /
                  26   / / / / /
                  27   / / / / /
                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                               3
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                                                                                  3:17-cv-00803-CAB-WVG
             Case 3:17-cv-00803-CAB-WVG Document 160 Filed 07/17/19 PageID.5213 Page 4 of 4


                   1   Sean D. Schwerdtfeger, Esq.                    ATTORNEYS FOR CROSS-
                       Schwerdtfeger Law Group
                   2   501 West Broadway, Suite 1700                  CLAIMANT AND CROSS-
                       San Diego, California 92101                    DEFENDANT CTE CAL, INC.
                   3   Telephone: (619) 595-3403
                       Facsimile: (619) 595-3404
                   4   Email:      sds@sdsattorneys.com
                                   slr@sdsattorneys.com
                   5               clc@sdsattorneys.com
                   6
                       DATE: July 17, 2019                    Respectfully submitted,
                   7
                                                              FINCH, THORNTON & BAIRD, LLP
                   8

                   9
                                                              By:   /s/ Jason R. Thornton
                  10                                                JASON R. THORNTON
                                                              Attorneys for Defendant, Counterclaimant,
                  11                                          and Cross-Defendant Halbert Construction
                                                              Company, Inc. and Defendant Western
                  12                                          Surety Company
                                                              Email:       jthornton@ftblaw.com
                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                          4
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                                                                              3:17-cv-00803-CAB-WVG
